

115 HRES 341 IH: Recognizing the contributions of Defense laboratories to national security and supporting the designation of May 18, 2017, as the “Department of Defense Laboratory Day 2017”.
U.S. House of Representatives
2017-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 341IN THE HOUSE OF REPRESENTATIVESMay 18, 2017Mr. Langevin (for himself, Mr. Moulton, Ms. Tsongas, Mr. Ryan of Ohio, Mrs. Davis of California, Mr. Austin Scott of Georgia, Mr. Keating, Mr. Thompson of Mississippi, Mr. Tonko, Ms. Michelle Lujan Grisham of New Mexico, Mr. Scott of Virginia, Ms. Brownley of California, Mr. Gaetz, Ms. Eshoo, Mr. Turner, Mr. Brady of Pennsylvania, Mr. Levin, Mr. Shuster, Mr. Kilmer, Mr. Wilson of South Carolina, Mr. Courtney, Mr. Gallego, Mr. Brown of Maryland, Ms. Stefanik, Ms. Hanabusa, Mr. Cicilline, Mr. Raskin, Ms. Clark of Massachusetts, Mr. Wittman, and Ms. Rosen) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONRecognizing the contributions of Defense laboratories to national security and supporting the
			 designation of May 18, 2017, as the Department of Defense Laboratory Day 2017.
	
 Whereas a Defense Laboratory is defined as any laboratory, Department of Defense funded research and development center, or engineering center that is owned and funded by the Federal Government;
 Whereas the national network of Defense laboratories should be commended for the unique role they have had in countless innovations and advances in the areas of defense and national security;
 Whereas technological progress is responsible for up to half the growth of the United States economy and is the principal driving force behind long-term economic growth and increases in our standard of living;
 Whereas Defense-supported research and development has led to new products and processes for state-of-the-art military weapons and technology;
 Whereas Defense laboratories frequently partner with State and local governments and regional organizations to transfer technology to the private sector;
 Whereas by earning prestigious national and international awards for their research and technology transfer efforts, Defense laboratories lead the way in cutting-edge science and technology;
 Whereas the innovations that are produced at the Nation’s Defense laboratories fuel economic growth by creating new industries, companies, and jobs;
 Whereas since the United States global leadership and national security is dependent on innovation and new industries, the work of the Nation’s network of Defense laboratories is essential to the Nation’s continued prosperity; and
 Whereas May 18, 2017, would be an appropriate day to designate as the Department of Defense Laboratory Day 2017: Now, therefore, be it  That the House of Representatives—
 (1)supports the designation of the Department of Defense Laboratory Day 2017 in celebration of all of the work and accomplishments of the national network of Defense laboratories;
 (2)recognizes that one key to maintaining United States innovation and competitiveness in a global economy is to continue to support federally sponsored research and development;
 (3)acknowledges that the knowledge base, technologies, and techniques generated in the Defense laboratory system serve as a foundation for additional militarily relevant efforts in the defense industrial base;
 (4)commits to find ways to increase investment in the network of Defense laboratories in order to increase support of federally sponsored research and development; and
 (5)encourages the laboratories, the executive branch agencies, and Congress to hold an outreach event to be known as Department of Defense Laboratory Day 2017 to make the public more aware of the work of the Nation’s network of Defense laboratories.
			